



CNX Resources Corporation
DEFINED CONTRIBUTION RESTORATION PLAN
Effective January 1, 2012, As Amended and Restated Effective November 28, 2017
Article I - GENERAL PROVISIONS
1.1
Establishment and Purpose. CNX Resources Corporation previously established the
Defined Contribution Restoration Plan (the "Plan") on the terms and conditions
hereinafter set forth. The purpose of the Plan is to provide retirement benefits
for a select group of management and highly compensated employees of CNX
Resources Corporation and its subsidiaries that have adopted the Plan and is
intended to qualify as a "top hat" plan under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA").

1.2
Pursuant to that certain Separation and Distribution Agreement entered into by
and between CONSOL Energy Inc. (now known as CNX Resources Corporation, EIN
51-0337383) (the "Company") and CONSOL Mining Corporation (now known as CONSOL
Energy Inc., EIN 82-1954058)(“Mining"), dated as of November 28, 2017 (the
"Separation and Distribution Agreement"), the Coal Business of the Company was
separated from the Company and spun-off to Mining. In addition, pursuant to the
Separation and Distribution Agreement, the Employee Matters Agreement by and
between the Company and Mining, dated November 28, 2017, and related ancillary
agreements (the "Transaction Agreements"), the account balances and accrued
benefits of certain CoalCo Group Employees and Former CoalCo Group Employees (as
such terms are defined in the Employee Matters Agreement) and their respective
beneficiaries and/or alternate payees, and such other transferred employees for
whom Mining expressly agreed under the Transaction Agreements to assume such
obligations, if any, under the Plan, as amended were spun-off and transferred to
Mining, a conclusive list of which is maintained by the Investment Committee
(the "Transferred Obligations").

1.3
Effective Date. The Plan is effective January 1, 2012. This Restatement is
effective November 28, 2017.

ARTICLE II     - DEFINITIONS
For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
2.1
Account. "Account" means the notional account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and which shall not constitute a separate fund of
assets. Accounts transferred as part of the Transferred Obligations will cease
to be accounts hereunder.

2.2
Award Period. "Award Period" means each calendar year.






--------------------------------------------------------------------------------





2.3
Beneficiary. "Beneficiary" means one or more persons or entities designated by
the Participant to receive any Plan benefits payable after the Participant's
death.

2.4
Board. "Board" means the Board of Directors of the Company.

2.5
Bonus. "Bonus" means the Participant's regular annual bonus compensation paid
under the CNX Resources Corporation Short Term Incentive Plan, as amended, or
the Executive Annual Incentive Plan, as amended, or any successor plan thereto,
earned for services rendered by a Participant during an Award Period, and shall
exclude all other bonus compensation paid to a Participant.

2.6
Cause. "Cause" means (i) a charge, indictment or conviction of, or a plea of
guilty or nolo contendere to, a misdemeanor involving moral turpitude or a
felony, whether or not in connection with the performance by a Participant of
his or her duties or obligations to the Company or any Subsidiary; (ii) theft
relating to the business of the Company or any Subsidiary or dishonesty with
respect to a material aspect of the business of the Company or any Subsidiary;
(iii) gross negligence or willful misconduct in the performance of the
Participant's duties or obligations to the Company or any Subsidiary, or
engaging in illegal activity in connection therewith, including, without
limitation, a Participant's engagement in any act or course of conduct that
would result in the termination or revocation of, or jeopardize the renewal of,
any licenses, permits, consents, authorization, approvals or material agreements
necessary for the Company or any Subsidiary to conduct its business or that
would have an adverse effect on the Company or any Subsidiary; (iv) violation of
any provision of any nonsolicitation, noncompetition or nondisclosure contained
in any agreement entered into by and between a Participant and the Company
and/or any Subsidiary; or (v) "cause" as defined in the Participant's employment
and/or change of control agreement, if any, with the Company or any Subsidiary.
The determination as to whether or not Cause exists will be made by the
Investment Committee and the CEO of the Company ("CEO") in accordance with its
discretionary powers under Article VII; provided, however, that the Board shall
make the determination as to whether or not Cause exists with respect to the
CEO. The Investment Committee and the CEO shall periodically report to the Board
as to its determinations, if any, with respect to determinations of Cause.

2.7
Change in Control. "Change in Control" means the occurrence of any of the
following events:

(i)    the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 35% of the combined voting power of the
then outstanding voting stock of the Company; provided, however, that for
purposes of this subsection (i), the following acquisitions will not constitute
a Change in Control: (A) any issuance of voting stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined in
subsection (ii), below), (B) any acquisition by the Company of voting stock of
the Company, (C) any acquisition of voting stock of the Company by any employee
benefit plan (or related trust)




2

--------------------------------------------------------------------------------





sponsored or maintained by the Company or any Subsidiary, (D) any acquisition of
voting stock of the Company by an underwriter holding securities of the Company
in connection with a public offering thereof, or (E) any acquisition of voting
stock of the Company by any Person pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of subsection (iii), below; or
(ii)    individuals who constitute the Board as of the Effective Date (the
"Incumbent Board," as modified by this subsection (ii)), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to such date whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least two thirds of the Directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be deemed to have then been a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    consummation of a reorganization, merger or consolidation of the
Company or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company, or other transaction involving the Company (each, a "Business
Combination"), unless, in each case, immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of voting stock of the Company immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding shares of voting stock
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries), (B) no
Person other than the Company beneficially owns 25% or more of the combined
voting power of the then outstanding shares of voting stock of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof (disregarding all "acquisitions" described in clauses (A) -
(C) of subsection (i)), and (C) at least a majority of the members of the Board
of Directors of the entity resulting from such Business Combination or any
direct or indirect parent corporation thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or (iv) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, except pursuant to a Business Combination that complies with clauses
(A), (B) and (C) of subsection (iii).




3

--------------------------------------------------------------------------------





Notwithstanding the foregoing or any provision of this Agreement to the
contrary, it is intended that the forgoing definition of Change in Control
qualify as a change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation,
within the meaning of Treas. Reg. § 1.409A-3(i)(5), and this Agreement shall be
interpreted and construed to effectuate such intent.
2.8
Code. "Code" means the Internal Revenue Code of 1986, as amended.

2.9
Committee. "Committee" means the Compensation Committee of the Board.

2.10
Company. "Company" means CNX Resources Corporation (formerly known as CONSOL
Energy Inc., EIN 51-0337383).

2.11
Compensation. "Compensation" means a Participant's annual base salary as in
effect on December 31st of each Award Period, plus Bonus for the respective
Award Period. For purposes of this Plan, Compensation shall be determined
without regard to any pre-tax salary reduction amounts, including but not
limited to amounts any amounts voluntarily deferred by the Participant pursuant
to the Company's tax qualified plans maintained under § 401(a) or § 125 of the
Code, or pursuant to any non-qualified plan which permits the voluntary deferral
of compensation.

2.12
Compensation Credits. "Compensation Credits" mean the amounts added to an
Account pursuant to Article IV.

2.13
Compensation Limit. "Compensation Limit" means annual compensation limit
specified under § 401(a)(17) of the Code, as adjusted from time to time.

2.14
Disability Termination. "Disability Termination" means a termination of
employment because a Participant: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months; or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan of the Company or its Subsidiaries.

2.15
Interest Credits. "Interest Credits" means the amount credited to a
Participant's Account(s) in accordance with the provisions of Article IV,
calculated utilizing the Moody's Seasonal Aaa Corporate Bond Rate, compounded on
a daily basis, or such other basis as may be determined from time to time by the
Committee. This rate may be reset by the Committee from time to time.

2.16
Investment Committee. "Investment Committee" means the Committee as defined in
Section 1.12 of the CNX Resources Corporation Investment Plan for Salaried
Employees.





4

--------------------------------------------------------------------------------





2.17
Participant. "Participant" means any eligible employee who has Compensation in
excess of the Compensation Limit for any Award Period; provided, however, the
foregoing provisions shall not limit the Committee's discretion to determine
whether an employee remains eligible to continue to actively participate in the
Plan; provided, however, that as of November 28, 2017, Participant shall not
include any individual for whom Mining assumed the Transferred Obligations.

2.18
Plan. "Plan" means this Defined Contribution Restoration Plan, as amended from
time to time.

2.19
Qualified Plan. "Qualified Plan" means the Company Employee Retirement Plan, as
amended, and/or such other plan(s) as designated by the Investment Committee.

2.20
Section 409A. "Section 409A" shall mean Section 409A of the Code, the
regulations and other binding guidance promulgated thereunder.

2.21
Separation from Service. "Separation from Service" shall mean a Participant's
death, retirement or other termination of employment with the Company and all of
its controlled group members within the meaning of Section 409A. For purposes
hereof, the determination of controlled group members shall be made pursuant to
the provisions of Section 414(b) and 414(c) of the Code; provided that the
language "at least 50 percent" shall be used instead of "at least 80 percent" in
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas.
Reg. § 1.414(c)-2; provided, further, where legitimate business reasons exist
(within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language "at least 20
percent" shall be used instead of "at least 80 percent" in each place it
appears. Whether a Participant has a Separation from Service will be determined
based on all of the facts and circumstances and in accordance with the guidance
issued under Section 409A.

2.22
Specified Employees. "Specified Employees" means key employees of the Company,
as defined in Section 416(i) of the Code without regard to paragraph (5)
thereof, as determined in accordance with the procedures established by the
Committee.

2.23
Subsidiary. "Subsidiary" means, unless excluded by the Committee, any entity in
which the Company owns or otherwise controls, directly or indirectly, stock or
other ownership interests having the voting power to elect a majority of the
board of directors, or other governing group having functions similar to a board
of directors, as determined by the Committee. An entity shall be considered to
be a "Subsidiary" only for the period of time in which the ownership test and
the Committee approval set forth above have been met.

ARTICLE III     - ELIGIBILITY AND PARTICIPATION
3.1
Eligibility and Participation.

a)
Participation in the Plan is limited to officers and key management employees of
the Company and its Subsidiaries who are designated by the Committee as eligible
to participate in the Plan and who are within the category of a select group of





5

--------------------------------------------------------------------------------





management and highly compensated employees as referred to in Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"). Unless and until changed by the Committee, an employee of
the Company or a Subsidiary will only be eligible if the employee has
Compensation in excess of the Compensation Limit. Notwithstanding the foregoing
or any provision of this agreement to the contrary, an employee who is eligible
to participate and accrue benefits in the CNX Resources Corporation Supplemental
Retirement Plan at any time during an Award Period shall be ineligible to
participate in the Plan. Notwithstanding any provision of this Plan to the
contrary, effective as of November 28, 2017, Participant shall not include any
individuals for whom the Company transferred and Mining assumed the Transferred
Obligations, such persons having no benefits payable under this Plan.
b)
A Participant shall cease to be a Participant upon receiving payment for the
full amount of benefits to which the Participant is entitled under the Plan or
if such benefits are forfeited pursuant to the terms of the Plan or if such
Participant's benefits are part of the Transferred Obligations.

c)
Notwithstanding anything in this Plan to the contrary, the Committee may
terminate a Participant's participation in the Plan at any time, in its sole and
absolute discretion. If Participant no longer meets the basic eligibility
standards, the Participant's participation in the Plan shall automatically
terminate, with no further act on the part of the Committee, Company, Investment
Committee, or any Subsidiary, and the Participant shall cease to continue to
participate in, and accrue benefits under, this Plan except as specifically
provided hereunder.

d)
A Participant must be employed on September 30th of an Award Period to be
eligible to receive a Compensation Credit for such Award Period; provided,
however, that for the 2017 Plan Year, a Participant will not receive a
Compensation Credit if such Participant’s benefits were part of the Transferred
Obligations.

3.2
Cause.

a)
Notwithstanding anything in this Plan to the contrary, if (i) a Participant's
employment with the Company or any Subsidiary terminates on account of Cause
(which includes voluntary resignation in lieu of involuntary termination on
account of Cause), or (ii) Cause otherwise exists at any time by reason of a
violation of Subsection (ii) or (iv) of the definition of Cause, or if such a
violation is discovered following the date a Participant's employment with the
Company or any Subsidiary has terminated, regardless of the reason for such
termination (any of which is a "Cause Event"), no benefits will be payable
hereunder. Additionally, all benefits of any nature, whether vested or unvested,
shall be forfeited without payment by the Plan, the Company or any Subsidiary
and the Participant shall have no further rights under the Plan.





6

--------------------------------------------------------------------------------





b)
In addition to the forfeiture provisions set forth in Section 3.2(a), and in
addition to any other rights at law or in equity, in the event a Cause Event
occurs with respect to a Participant, each Participant, by participating in this
Plan, agrees that within ten (10) days after the date the Company provides such
Participant notice of the occurrence of a Cause Event, the Participant shall pay
to the Company in cash an amount equal to any and all distributions paid to or
on behalf of such Participant under this Plan within the six (6) month period
prior to the date of the Company provides notice of the Cause Event. Each
Participant agrees that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Plan, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a determination that Cause exists. The Participants agree
that timely payment to the Company, as set forth in this provision of the Plan,
is reasonable and necessary because the compensatory damages that will result
from a Cause determination cannot readily be ascertained. Further, the
Participants agree that timely payment to the Company as set forth in this
provision of the Plan is not a penalty, and it does not preclude the Company
from seeking all other remedies that may be available to the Company, including
without limitation those set forth in this Section 3.2 and in any employment or
other agreement between the Participant and the Company.

c)
For purposes of Section 2.6 and this Section 3.2, the term "Subsidiary" shall be
determined solely on the basis of whether the Company owns or otherwise
controls, directly or indirectly, stock or other ownership interests having the
voting power to elect a majority of the board of directors, or other governing
group having functions similar to a board of directors, and not on the basis of
whether the entity has adopted this Plan.

ARTICLE IV     - DEFERRED COMPENSATION ACCOUNT
4.1
Accounts. The Compensation Credits granted to a Participant under the Plan shall
be added to the Participant's Account as set forth in this Article.

4.2
Contributions to Account. Compensation Credits will be made based upon the
formula A minus B, as follows:

A = 9% times (Base Salary plus Bonus); less
B = 6% times the lesser of: (i) Base Salary; or (ii) the Compensation Limit in
effect during the Award Period.


4.3
Timing of Credits.





7

--------------------------------------------------------------------------------





a)
Except as otherwise provided herein, a Participant's Compensation Credits for an
Award Period shall be added to the Participant's Account on or about April 1st
following the end of the Award Period.

b)
Interest Credits, if any, will be credited annually to each Participant's
Account in accordance with the procedures established by Investment Committee.
All Interest Credits will cease upon commencement of benefits. No Interest
Credits will be credited for the year in which benefits commence.

4.4
Change in Status. Notwithstanding Sections 4.2 and 4.3, Compensation Credits for
the year in which Participant terminates employment will be provided as follows:

Change in Status
Inputs for Benefit Formula
Credit Date
Voluntary Change:
•
Early Retirement
·    Normal Retirement
·    Termination (not listed below)
If event occurs prior to September 30th
If event occurs on or after September 30th - Base Salary plus actual Bonus
No credits.
In accordance with Section 4.3(a).
Involuntary Change:
·    Incapacity Retirement
·    Death
·    Disability Termination
·    Change of Control (double trigger)
·    Reduction in Force
If event occurs prior to September 30th, Base Salary and target Bonus.
If event occurs on or after September 30th, Base Salary and actual Bonus.
End of month following month containing event.
In accordance with Section 4.3(a).



For purposes of this Section 4.4, Normal Retirement, Early Retirement and
Incapacity Retirement will have the meanings ascribed to them in the Qualified
Plan.
4.5
Vesting of Accounts. Each Participant shall be 100% vested at all times in the
amounts credited to such Participant's Account. Notwithstanding this Section
4.5, a Participant can forfeit all vested amounts as provided herein.

4.6
Statement of Accounts. The Investment Committee may provide to each Participant
a statement showing the balances in the Participant's Account on an annual
basis.





ARTICLE V     - PLAN BENEFITS
5.1
Distribution Dates. The vested portion of a Participant's Account shall be
distributed to the Participant as follows:





8

--------------------------------------------------------------------------------





a)
Benefits shall be paid in two hundred forty (240) equal monthly installments,
which each installment equal to the value of the Account at commencement divided
by two hundred forty (240). Benefits shall commence in the month immediately
following the later to occur of: (i) the month in which Participant turns age
60; or (ii) the month containing the six-month anniversary date of the
Participant's Separation From Service.

b)
A Participant may designate a Beneficiary as provided under Article VI
hereunder. The Beneficiary will be eligible to receive the balance of the
monthly installments that the Participant does not receive on account of the
death of the Participant. Said balance shall be paid in the same monthly amount,
and at the same time and manner as the Participant was receiving prior to his or
her death for the remainder of the two hundred forty (240) month term.

5.2
Small Account. The Committee, in its discretion, may distribute the
Participant's Accounts in a lump sum if the present value of the Participant's
remaining unpaid Account (and all other amounts required to be aggregated with
such accounts under Section 409A) falls below the applicable dollar amount under
Section 402(g)(1)(B) of the Code then in effect. Any such exercise of discretion
shall be evidenced in writing not later than the date of payment.

5.3
Withholding; Payroll Taxes. All benefits under the Plan shall be subject to
income, employment and other tax withholding as required by applicable law. At
the time that tax withholding is required, if an amount is payable under the
Plan to the Participant, the amount of the required tax withholding shall be
withheld from such payment. If, however, an amount is not then payable or the
amount payable under the Plan to the Participant is less than the required
withholding, the Participant shall pay to the Company, not later than the date
such withholding is required, the amount of the required tax withholding or, at
the sole election of the Company, the amount of required tax withholding shall
be withheld from other compensation or amounts payable to the Participant. The
Participant shall hold the Company harmless from any liability for acting to
satisfy the withholding obligation in this manner.

5.4
Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, or incompetent person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee, Investment Committee and Company from
all liability with respect to such benefit.

5.5
Effect of Payment. The full payment of the applicable benefit under this Plan
shall completely discharge all obligations on the part of the Plan, the Company,
any Subsidiary, the Committee and the Investment Committee to the Participant
(and the Participant's Beneficiary) with respect to the operation of this Plan,
and the Participant's (and Participant's Beneficiary's) rights under this Plan
shall terminate.

ARTICLE VI     - BENEFICIARY DESIGNATION




9

--------------------------------------------------------------------------------





6.1
Beneficiary Designation. Each Participant shall have the right, at any time, to
designate one (l) or more persons as Beneficiary (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of
Participant's death prior to complete distribution of the Participant's vested
Account balance. If any class has more than one member, and any member
predeceases Participant or otherwise is ineligible for benefits, the remaining
members of the class will receive all benefits proportionately. Each Beneficiary
designation shall be in a written form acceptable to the Committee or Investment
Committee and shall be effective only if filed with the Investment Committee
during the Participant's lifetime.

6.2
Changing Beneficiary. Any Beneficiary designation may be changed by filing of a
new Beneficiary designation with the Investment Committee. Any such new
Beneficiary designation shall cancel all prior designations previously filed by
the Participant.

6.3
No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void as to all
Beneficiaries, the Participant's Beneficiary shall be the person in the first of
the following classes in which there is a survivor:

a)
The Participant's surviving spouse;

b)
The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; or

c)
The Participant's estate.

6.4
Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company's obligations under this Plan.

ARTICLE VII     - ADMINISTRATION
7.1
Duties.    The Investment Committee (and the Committee, where the Committee
exercises powers hereunder, or the CEO with respects to determinations of Cause
as specified herein) shall administer the Plan and have sole and absolute
authority and discretion to decide all matters relating to the administration of
the Plan, including, without limitation: determining the rights and status of
Participants or their beneficiaries under the Plan; interpreting the Plan;
adopting administrative rules, regulations, and guidelines for the Plan; making
factual determinations (including determinations as to the designation of
beneficiaries); and correcting any defect, supplying any omission or reconciling
any inconsistency or conflict in the Plan. In general, the Investment Committee
will utilize and follow the administrative rules and practices that are utilized
under the CNX Resources Corporation Investment Plan for Salaried Employees. The
Investment Committee's determinations under the Plan (and the Committee's
determinations under the Plan where the Committee exercises powers hereunder)
need not be uniform among all Participants, or classes or categories of
Participants, and may be applied to such Participants, or classes or categories
of Participants, as the Investment Committee (or the Committee, where
applicable), in its sole and absolute discretion, considers necessary,
appropriate or desirable. All determinations by the





10

--------------------------------------------------------------------------------





Investment Committee (and the Committee, where applicable or the CEO with
respects to determinations of Cause as specified herein) shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.
7.2
Agents. The Investment Committee (and the Committee, where applicable) may
delegate such of its powers and authority under the Plan to the Company's
officers as it deems necessary or appropriate. In the event of such delegation,
all references to the Investment Committee in this Plan (and the Committee,
where applicable) shall be deemed references to such officers as it relates to
those aspects of the Plan that have been delegated.

7.3
Binding Effect of Decisions. Any action taken by the Investment Committee (and
the Committee, where applicable) with respect to the rights or benefits under
the Plan of any Participant shall be revocable by the Investment Committee (and
the Committee, where applicable) as to payments not yet made to such person, and
acceptance of any deferred compensation benefits under the Plan constitutes
acceptance of and agreement to the Investment Committee's (or the Committee,
where applicable) or the Company's making any appropriate adjustments in future
payments to such person (or to recover from such person) any excess payment or
underpayment previously made to him.

7.4
Indemnity of Committee. the Company shall indemnify and hold harmless the
members of the Committee and, where applicable, the Investment Committee,
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan on account of such member's
service on the Committee, and, where applicable, the Investment Committee,
except in the case of gross negligence or willful misconduct.

ARTICLE VIII     - CLAIMS PROCEDURE
8.1
Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan (hereinafter referred to as "Claimant"), or requesting
information under the Plan shall present the request in writing to the
Investment Committee, which shall respond in writing as soon as practical.

8.2
Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

a)
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

b)
A description of any additional material or information required and an
explanation of why it is necessary; and

c)
An explanation of the Plan's claim review procedure.

8.3
Review of Claim. Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days may request a review by notice given
in writing to the Committee. Such request must be made within sixty (60) days
after receipt by the Claimant of the written notice of denial, or in the event
Claimant has not received a response sixty





11

--------------------------------------------------------------------------------





(60) days after receipt by the Committee of Claimant's claim or request. The
claim or request shall be reviewed by the Committee which may, but shall not be
required to, grant the Claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.
8.4
Final Decision. The decision on review shall normally be made within sixty (60)
days after the Committee's receipt of claimant's claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty (120)
days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

8.5
Further Proceedings. If a Participant's claim for benefits is denied in whole or
in part, such Participant may file suit only in a state or federal court located
in Allegheny County, Pennsylvania. Before such Participant may file suit in a
state or federal court, Participant must exhaust the Plan's administrative
claims procedures. If any such judicial or administrative proceeding is
undertaken, the evidence presented will be strictly limited to the evidence
timely presented to the Plan Administrator and the Company. In addition, any
such judicial or administrative proceeding must be filed within six (6) months
after the earlier of the Company's final decision under Section 8.4 or within
three (3) years of when it could first be brought, it will be forever barred.

ARTICLE IX     - AMENDMENT AND TERMINATION OF PLAN
9.1
Amendment. the Company may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan; provided,
however, that no modification, amendment or termination of this Plan shall
adversely affect the rights of a Participant under the Plan with respect to
benefits earned and credited under the Plan without the consent of such
Participant. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Company may at any time (in its sole discretion and without the
consent of any Participant) modify, amend or terminate any or all of the
provisions of this Plan or take any other action, to the extent necessary or
advisable to conform the provisions of the Plan with Section 409A of the Code,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of this Plan or other action shall
adversely affect the rights of a Participant under the Plan. Termination of this
Plan shall not be a distribution event under the Plan unless otherwise permitted
under Section 409A.

9.2
Company's Right to Terminate. Without limiting the generality of Section 9.1,
the Vice President - Human Resources of the Company, subject to the consent of
the President of the Company, may amend, modify or restate the Plan to: (i)
effectuate compliance with legal requirements or changes in applicable laws or
regulations (including 409A as set forth above in Section 9.1); and (ii)
effectuate other changes which the Vice President - Human Resources believes to
be desirable, including, but not limited to, amendments to facilitate the proper
and efficient management and administration of the Plan; provided , that except
for amendments to the Plan to effectuate compliance with legal requirements or
changes in





12

--------------------------------------------------------------------------------





applicable laws or regulations, no amendments shall be made by the Vice
President - Human Resources pursuant to this authority which would materially
increase or decrease benefits, or which would materially increase the costs of
such Plans, including the cost of maintenance or administration.
ARTICLE X     - MISCELLANEOUS
10.1
Unfunded Plan. This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA.

10.2
Company Obligation. The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company with respect to the
deferred Compensation receivable from, and contributions by, that Company and
shall not be an obligation of another company; provided, however, that a
Subsidiary that covers its employees will be solely responsible for benefit
payments to such employees.

10.3
Section 409A. Notwithstanding any provision of the Plan to the contrary, the
provisions of the Plan shall be administered, interpreted and construed in
accordance with Section 409A, the regulations and other binding guidance
promulgated thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). It is intended that distribution events
authorized under the Plan qualify as permissible distribution events for
purposes of Section 409A of the Code, and the Plan shall be interpreted and
construed accordingly in order to comply with Section 409A of the Code, the
regulations and other binding guidance promulgated thereunder. Accordingly, if a
Participant is a Specified Employee for purposes of Section 409A and a payment
subject to Section 409A to the Participant is due upon Separation from Service,
such payment shall be delayed for a period of six (6) months after the date the
Participant Separates from Service (or, if earlier, the death of the
Participant). the Company reserves the right to accelerate, delay or modify
distributions to the extent permitted under Section 409A. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Committee or Board
(or any member thereof), or the Company (or its employees, officers, directors
or affiliates) have any liability to any Participant (or any other person) due
to the failure of the Plan to satisfy the requirements of Section 409A or any
other applicable law.

10.4
Unsecured General Creditor. Notwithstanding any other provision of this Plan,
Participants and Participants' Beneficiary shall be unsecured general creditors,
with no secured or preferential rights to any assets of Company, a Subsidiary or
any other party for payment of benefits under this Plan. Any property held by
Company or a Subsidiary for the purpose of generating the cash flow for benefit
payments shall remain its general, unpledged and unrestricted assets. Company's
and Subsidiary's obligations under the Plan shall be an unfunded and unsecured
promise to pay money in the future.

10.5
Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees





13

--------------------------------------------------------------------------------





as the Board may approve, for the purpose of assisting in the payment of such
benefits. Although such a trust shall be irrevocable, its assets shall be held
for payment of all Company's general creditors in the event of insolvency. To
the extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company.
10.6
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder. No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.

10.7
Not a Contract of Employment. This Plan shall not constitute a contract of
employment between Company and a Subsidiary and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of Company
or a Subsidiary or to interfere with the right of the Company or Subsidiary to
discipline or discharge a Participant at any time.

10.8
Protective Provisions. A Participant will cooperate with Company by furnishing
any and all information requested by Company, in order to facilitate the payment
of benefits hereunder, and by taking such physical examinations as Company may
deem necessary and taking such other action as may be requested by Company.

10.9
Governing Law. The provisions of this Plan shall be construed and interpreted
according to the laws of the Commonwealth of Pennsylvania, except as preempted
by federal law.

10.10
Validity. If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

10.11
Notice. Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the Company's
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual's last known address in company's records.

10.12
Successors. The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.





14

--------------------------------------------------------------------------------





CNX Resources Corporation


/s/ Stephanie L. Gill    
By: Stephanie L. Gill
Title: Vice President, General Counsel and Corporate Secretary














15